Title: To Thomas Jefferson from Thomas Thompson, 22 August 1785
From: Thompson, Thomas
To: Jefferson, Thomas


Dover, 22 Aug. 1785. Acknowledges TJ’s letter of 17 Aug. in reply to Thompson’s of 12 Aug. Benjamin Franklin’s English newspapers came free of postage via M. Mouron and M. Perregaux of Paris; the former will continue to forward them if TJ wishes. If Adams sends them, they should be directed to “Robert Preston Esq. M. P. at T. Thompson’s Dover.” Franklin received the Morning Chronicle and the London Chronicle. “Mrs. Williams and her sisters, the Miss Alexanders” arrived yesterday; they have gone to London to live, while her husband, “Docr. Franklins nephew who lived at Nantes during the War,” sailed for America with Franklin.
